Title: Thomas Mifflin to the American Peace Commissioners, 14 January 1784
From: Mifflin, Thomas
To: American Peace Commissioners


          
            
              Gentlemen,
              Annapolis 14th. Jany. 1784.—
            
            This day, nine States being represented in Congress, Vizt: Massachusetts, Rhode Island, Connecticut, Pennsylvania, Delaware, Maryland, Virginia, North Carolina and South Carolina, together with one Member from New-Hampshire, and one Member from New-Jersey, The Treaty of Peace was ratified by the unanimous Vote of the Members; This being done, Congress by an unanimous Vote, ordered a Proclamation to be issued, enjoyning the strict and faithful Observance thereof, and published an earnest Recommendation to the several States in the very Words of the 5th. Article— They have likewise resolved, that

the Ratification of the Definitive Treaty of Peace between the United States & Great Britain, be transmitted, with all possible Dispatch, under the Care of a faithful Person, to our Ministers in France, who have negotiated the Treaty; to be exchanged; and have appointed Colonel Josiah Harmar to that Service. He will have the Honor of delivering to you the Ratification; together with Copies of the Proclamation of Congress and of their Recommendation to the States conformably to the 5th. Article.
            I take the Liberty of recommending Colonel Harmar to you as a brave and deserving Officer and am, with the highest Respect & Esteem, Gentlemen, Your obedient, and most humble Servant.
            
              (signed) Thomas Mifflin.
            
          
          
            [In Franklin’s hand:] To their Excellencies John Adams, B. Franklin, John Jay, & Henry Laurens Esquires.
          
        